I would like to begin my statement by conveying my condolences to the people of Mexico in the wake of the 19 September earthquake.
Let me welcome the theme of the seventy-second session of the General Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Those are very important objectives that will require all of our determination as responsible leaders in order to achieve them, especially when we see obstacles before us. Indeed, people across the globe still suffer from the brutal effects of war, poverty, inequality and injustice. Tensions over cultural identity and faith are rising, even within traditionally open and
tolerant societies. Natural disasters cause increasing damage every season. Terrorist attacks deepen the sense of insecurity.
Even if there are some perceptions that the United Nations has not dealt well with the multitude and complexity of the new crises at hand, it is clear that no path serves us better than multilateralism in finding viable solutions for the current global challenges. More than ever, a rules-based international system — namely, the international rule of law — is vital our success. The United Nations has to be equipped with the essential tools to perform as an efficient Organization that reflects the will of its Member States and enjoys the trust of all the people of the planet. At the same time, we, the Member States, must increase our commitment to the Organization.
Developing and sustaining peace require not only a swift and adequate response to crises, but also an understanding of the root causes of conflicts and insecurity, which rarely emerge from a single source. At the same time, the agenda of the United Nations is not only about conflicts and crises; it is also about sustainable development and the promotion of human rights. It is about hope and a decent life for all, which represent the only foundation on which we can build a safe and sustainable planet. Working on education and ensuring the prosperity of our peoples are the most efficient ways to prevent instability and crises. Focusing our actions on people should remain the ultimate goal. How should we achieve that goal?
We have to drive the implementation of the ambitious 2030 Agenda for Sustainable Development forward, including in relation to conflict prevention and sustaining peace, as well as with respect to its Sustainable Development Goals. Romania has formulated essential development policies that will have a real impact on advancing the implementation of the 2030 Agenda. We have chosen to involve all political actors, civil society, the private sector and the scientific community in that process. To share our experience in coordinating the national process of implementation of the 2030 Agenda and to discuss our progress, Romania will submit its voluntary national review during the meeting of the High-level Political Forum on Sustainable Development to be held in July 2018.
We cannot lose sight of the stabilizing role that the United Nations plays in setting the broad parameters of contemporary international relations. That is why our efforts to improve the effectiveness of the United Nations should remain strong. At the end of the day, no matter what a reformed Security Council may look like in the future, we need the United Nations to have robust policy-planning capabilities and the ability to project visions for global peace and well-being beyond present crises.
Romania supports the Secretary-General’s focus on the creation of an integrated institutional structure for supporting a holistic approach to crisis management. We also strongly advocate for modernizing and increasing the effectiveness of peace operations. We support the Secretary-General in his efforts to pursue meaningful reform on three priorities: conflict prevention, sustainable development and management reform, including reshaping the Secretariat in order to make the United Nations more efficient.
My country also welcomes the reform of the counter-terrorism architecture of the United Nations, as well as the steps taken by the United Nations to make counter-terrorism a key element of its prevention agenda. Since no country can fight such a terrible scourge alone, we trust that the newly established Office of Counter-Terrorism will increase our effectiveness in combating terrorism in all its forms and manifestations. In that respect, Romania remains committed to the common initiative, developed with Spain, for the possible future establishment of an international court against terrorism.
We also expect to see the United Nations increase its contribution to global efforts in the area of international migration, including in addressing the problem of its main origins. We hope for a consistent follow-up to the New York Declaration. In my view, it is important to ensure that the global compact for migration, on which negotiations will start soon, will cover every aspect of international migration, to the benefit of both migrants and host communities.
We also support the reinforcement of the human rights dimension within all relevant areas of United Nations activities. That is why I welcome the Secretary- General’s Human Rights up Front initiative, which aims to mainstream human rights policies throughout the United Nations system.
Earlier today, I had the pleasure of organizing a debate on a very important topic — making education for peace. The use of identity fears and of the us- versus-them paradigm cannot be left unanswered. In the context of increasing violence and disinformation, Romania is convinced that it is only through quality education that we can counter the extremist trends that our young people are facing today.
At the same time, we continue to be concerned about security developments in and around our region. The belt of protracted conflicts around the Black Sea remains a serious threat. We are still witnessing actions that offend the principles and norms of international law. The proliferation of protracted conflicts in our neighbourhood is an obstacle to regional cooperation and has brought our mutual confidence to a historically low level, which is why the international community should actively support and stimulate regional cooperation and confidence-building measures and decisively address conflicts.
Romania has constantly emphasized the importance of strengthening United Nations cooperation with regional and subregional organizations. To that end, we promoted Security Council resolution 1631 (2005) in our capacity as a non-permanent member of the Council at the time. Romania would be proud to once again bring its contributions to the work of the Security Council. Our bid for a non-permanent seat for the 2020- 2021 term is about my country’s sincere engagement in supporting the efforts of the United Nations for peace and security and our enduring commitment to peace, development and justice. If that endeavour is successful, we will be honoured to work even harder for the advancement of our common projects and of the Organization as a whole.